                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 
 KYEONGMIN AN, a/k/a CATHERINE AN,

                            Plaintiff,

                          -against-                                   1:20-cv-07380-MKV

 EDWARD FITZGERALD, a/k/a TED FITZGERALD,                          ORDER OF DISMISSAL
 APFS LLC, d/b/a ADDISON GROUP, and ODYSSEY
 INVESTMENT PARTNERS LLC,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle as to all claims in this matter [ECF No. 56]. Accordingly, IT IS

HEREBY ORDERED that all deadlines and conferences are adjourned sine die and that the above-

captioned action is discontinued without costs to any party and without prejudice to restoring the

action to this Court’s calendar if the application to restore the action is made by September 13,

2021. If no such application is made by that date, today’s dismissal of the action is with prejudice.

See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      _ _________
                                                      __       ________________
                                                                             _______
                                                                                  ____
                                                                                     _ _______
                                                                                     __
Date: July 14, 2021                                   MARY YKKAY    VYSKOCIL
                                                               AY VYSYS
                                                                     YSKOCI
                                                                     YS       CIIL
      New York, NY                                    United States District
                                                             States Di strict Judge
                                                                     ist
